Citation Nr: 1616686	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active duty service from January 2003 to March 2004 and from May 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record reflects that the Veteran was scheduled for a March 2016 Central Office hearing, but that he cancelled this hearing request.

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the issue has been broadened and recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disability, specifically PSTD, which arose as a result of his service during the Iraq war.  The Veteran's DD Form 214 shows that he is a recipient of the Combat Action Badge. Thus, his alleged stressors related to his combat service are considered verified.

The Veteran underwent a VA examination in April 2009 and was diagnosed as having adjustment disorder with anxiety.  The examiner noted that the criteria for a PTSD diagnosis had not been met.  However, subsequent VA treatment records dated in from June 2009 to July 2011 show that the Veteran has been diagnosed as having PTSD and depression. 

Accordingly, the Veteran was scheduled for a VA psychiatric examination in September 2011 but he failed to report for the examination.  The record does not indicate why the Veteran did not report for the scheduled examination, however,    in a March 2013 informal hearing presentation, the Veteran's representative requested that he be afforded another opportunity to undergo a VA examination. Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a psychiatric examination to assist in his claim.

As the case must be remanded, the AOJ should obtain and associate with the record all outstanding, pertinent VA treatment records from July 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from July 2011 to the present.  

2.  The AOJ should schedule the Veteran for an examination with a suitably qualified VA psychiatrist or psychologist to obtain an opinion as to:

(1) whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV criteria; and

(2) whether the Veteran has a diagnosis of any psychiatric disorder/s other than PTSD; and

(3) for each disability diagnosed, whether it is at least as likely as not that the disorder is causally or etiologically related to active duty, to include the Veteran's reported experiences in Iraq, as opposed to its being more likely due to some other factor or factors.

The examiner is requested to review all pertinent records associated with the claims file.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed. 

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




